611 F.2d 1160
80-1 USTC  P 9224
Bill Doug HOLT, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Gail E. HOLT, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 78-1559.
United States Court of Appeals, Fifth Circuit.
Feb. 14, 1980.

Appeal from the Decision of the United States Tax Court (Texas Case).
Towner Leeper, El Paso, Tex., for petitioners-appellants.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Acting Chief, U. S. Dept. of Justice, Tax.  Div., Washington, D. C., Lester Stein, Acting Chief Counsel, Jonathan S. Cohen, Richard D. Buik, Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellee.
Before AINSWORTH and HENDERSON, Circuit Judges, and HUNTER,* District Judge.
PER CURIAM:


1
Affirmed on the basis of the opinion of the U. S. Tax Court filed October 25, 1977, 69 T.C. 75.


2
AFFIRMED.



*
 District Judge of the Western District of Louisiana, sitting by designation